Steele Hays, Justice, dissenting. I would affirm the chancellor as to the inapplicability of Ark. Stat. Ann. § 19-4425 to the agreement between Sunray of Arkansas, Inc. and the City of Springdale and in refusing to certify the case as a class action under A.R.C.P. Rule 23. The appellant has made no showing before the chancellor that a willing class of plaintiffs existed so as to justify a class action. On this record, she stands alone in her claim that the monthly sanitation fee of $5.15 is excessive and constitutes an illegal exaction. Ford Motor Credit Co. v. Nesheim, 287 Ark. 78, 696 S.W.2d 722 (1985).